Appeal by defendant from an order of the County Court of Kings County, dated October 26, 1960, denying, without hearing, his coram nobis application to vacate a judgment of said court, rendered October 21, 1949, convicting him, on his plea of guilty, of robbery in the third degree, and sentencing him to Elmira Reformatory. Order affirmed. No opinion. Beldock, Pette and Christ, JJ., concur; Nolan, ¡P. J., and Kleinfeld, J., dissent and vote to reverse the order and to remit the proceeding to the County Court for a determination after a hearing, on the ground that the allegations in defendant’s petition with respect to the trial court’s failure to assign counsel to defend him upon his request, are not so conclusively demonstrated by the record to be false that there is no reasonable probability that they are true (cf. People v. Langan, 303 N. Y. 474, 477).